Citation Nr: 1428133	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include total knee replacement.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2013 and June 2013.  Additionally, in December 2013 and March 2014, expert opinions from the Veterans Health Administration (VHA) was obtained.  Such were provided to the Veteran and his representative in March 2014 and given 60 days to respond.  As such, the case now returns for final appellate review.

In July 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   
 

FINDINGS OF FACT

1.  A left femur fracture with resultant leg length discrepancy was noted on the Veteran's October 1968 entrance examination.  

2.  The Veteran's pre-existing left femur fracture with resultant leg length discrepancy did not increase in severity beyond the natural progression during his military service.  

3.  Other diagnosed left knee disorders of degenerative joint disease, left meniscectomy, and total left knee replacement are a result of the natural progression of the Veteran's pre-existing left femur fracture with resultant leg length discrepancy, and are not related to any disease, injury, or incident during service.

CONCLUSION OF LAW

The criteria for service connection for a left knee disorder, to include total knee replacement, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a February 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Board notes that, in January 2013, the AOJ attempted to obtain records of hospitalization and treatment from the 91st Evacuation Hospital and 312th Evacuation Hospital, as the Veteran reported receiving treatment at those facilities during service.  The AOJ's attempts at obtaining this evidence were unsuccessful and, in a March 2013 letter, the Veteran was advised of the AOJ's unsuccessful efforts and was invited to submit the records himself.  To date, he has not done so.  Therefore, the Board finds there is no available outstanding evidence in this case.  

Additionally, the Veteran was afforded VA examinations in December 2008 and March 2013, and the AOJ also obtained an addendum VA opinion dated July 2013.  In addition, the Board found that a further etiological opinion was necessary and obtained two VHA medical expert opinions, dated December 2013 and March 2014.  While the December 2008 VA examination was determined to be incomplete as it only provided an opinion regarding aggravation of the preexisting left leg disorder and failed to properly address the legal standard regarding whether the Veteran had a pre-existing disorder of the left knee, and the March 2013 VA examination likewise failed to properly address the appropriate legal standard, the Board finds that the July 2013 VA opinion, supplemented by the December 2013 and March 2014 VHA opinions, are adequate to decide the claim.  In this regard, such are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provide sufficient medical opinions with a supporting rationale so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Moreover, in July 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges caused or aggravated his left knee disorder, the type and onset of symptoms, and his contention that his military service caused or aggravated his left knee disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from 91st Evacuation Hospital and 312th Evacuation Hospital, and suggested that a complete medical opinion regarding the nature and etiology of all left knee disorders had not been obtained, the Board remanded the case in January 2013 and June 2013 in order to obtain outstanding records and adequate opinions.  Moreover, the Board obtained supplemental opinions in December 2013 and March 2014 from a VHA expert.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the January 2013 and June 2013 remand directives.  As discussed in the preceding paragraphs, the AOJ attempted, albeit unsuccessfully, records of hospitalization and treatment from the 91st Evacuation Hospital and 312th Evacuation Hospital.  Furthermore, the Veteran was provided VA examinations in March 2013 and July 2013 so as to address the current nature and etiology of his left knee disorder.  While the March 2013 was deficient, the July 2013 opinion, supplemented by the December 2013 and March 2014 VHA opinions, adequately addressed the Board's inquiries.  Therefore, the Board finds that the AOJ has substantially complied with the January 2013 and June 2013  remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran seeks service connection for a left knee disorder.  Review of the record shows he has been diagnosed with a left femur fracture resulting in leg length discrepancy, as well as left total knee arthroplasty and left meniscectomy which are secondary to degenerative joint disease (DJD) of the left knee.  See July 2013 VA examination report; see also March 2014 VHA opinion.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Regarding a preexisting left leg disorder, service treatment records (STRs) reflect that the Veteran's lower extremities were noted as "normal" on the October 1968 induction examination.  However, in the "notes" section of the Report of Medical Examination, the examiner noted the Veteran's report of left femur surgery one and one half years prior.  The examiner also noted left knee flexion to 130 degrees and that the Veteran's left leg was one-half inch shorter than right and did not result in noticeable limp.  For both notations, the examiner indicated that the Veteran was "fit."  These notes were accompanied by a stamp indicating physical examination in April 1969.  A letter from the Veteran's private physician, Dr. RLH, dated in November 1968, is also of record.  The letter was received by the selective service system in December 1968.  The letter indicates that it is intended to certify that the Veteran had limitation of flexion of the left knee from 180 degrees or full flexion to approximately 50 degrees short of full flexion.  The letter also noted that there is one-half inch difference in length of legs, left one being shorter.  Finally, the letter concluded that such was all caused by a comminuted spiral fracture of shaft of left femur May 1967, and prolonged traction.

Therefore, as the Veteran's pre-existing left femur fracture and left leg shortening were noted at entry into service, the presumption of soundness does not apply.  As such, the Veteran must establish that his pre-existing left leg/knee disability was aggravated (underwent an increase in disability) during service.  
 
The STRs do not contain any reference to a left knee injury incurred while the Veteran was on active duty and, as noted, the AOJ was unsuccessful in obtaining records of treatment or hospitalization from the 91st Evacuation Hospital.  Nevertheless, in support of his assertion, the Veteran submitted a buddy statement from B.B., dated April 2009, who reports serving in a unit that was located directly across from the Veteran's unit and shared the same mess hall.  B.B. states that he vividly remembers the Veteran describing a serious knee injury that occurred in March 1970 and further stated that, because his unit was a medical unit, the Veteran often sought advice for his injury from him and others in the unit.  

While the STRs do not document a left knee injury, the STRs show that the Veteran sought treatment for complaints of occasional pain and discomfort in his left thigh and knee.  In January 1969, the Veteran underwent a "leg reassessment."  At that time, the physician noted that the Veteran's thigh was one inch less in circumference  and that the left leg was 2/3 inch shorter than the right leg.  X-rays demonstrated healing at the fracture site.  Range of motion of the knee was noted as 180 degrees to 80 degrees.  The record also noted that the Veteran had good strength, squats, raises self okay and that his heel/toe walk was okay.  The examiner noted that, although there was still a slight amount of atrophy as one would expect following a femur fracture, the Veteran had full function of his left leg and did not need a profile at that time.  In April 1969, he was treated for leg complaints.  He was given an Ace wrap for support and aspirin for pain.  In June 1969, his left leg was examined again.  He reported occasional mild pain.  He had flexion to 140 degrees.  The impression was 3/8 inch shortening left lower extremity and that he should go to podiatry for a heel lift.  In December 1969, the Veteran complained of pain in the left thigh.  The May 1967 fracture was noted and it was noted that his left leg was 3/8 of an inch shorter than the right leg.  A 3/8 inch lift was ordered to treat the Veteran.  Another December 1969 service treatment record indicates that the Veteran was there for treatment regarding the discrepancy of his leg lengths.  The physician noted that there should be no reason for significant difficulty with the degree of shortness and that the Veteran would still be medically qualified for movement to the Republic of Vietnam.  

The Veteran underwent an examination as a result of a Congressional inquiry during service in February 1970.  The February 1970 consultation report indicated that the Veteran sustained a closed fracture of the left femur in May 1967.  Following the May 1967 fracture, he was treated with skeletal internal fixation with plate and screws until July 1967.  Then, he had a spiral cast and brace for seven months.  In February 1970, the service physician noted that he had one-half inch residual shortening.  The service physician noted that the Veteran "now complains of occasional pain and discomfort in the left leg (thigh and knee)."  X-ray records demonstrated old, well-healed fracture of the left femoral shaft.  A scanogram revealed one-half inch shortening of the left femur.  On physical examination, the service physician noted a well-healed, 12-inch scar on the left lateral thigh.  He also had one inch quad atrophy on the left.  He had range of motion on the left knee to 110 degrees and slight subpatellar crepitance.  The impression was old healed fracture left femur.  The recommendation was that the Veteran met the fitness standards under the relevant regulation and that he did not need a profile for his present military occupational specialty. 

Notably, the evidentiary record also contains a letter sent to the Veteran's mother from the Acting Chief Surgeon of the Army, variously dated April 1970 and May 1970.  The letters reflect that the Veteran's left leg was evaluated on several occasions which revealed an old, well-healed fracture with excellent position and alignment, although the Surgeon also noted the Veteran's left leg was shorter than the right, with slightly decreased motion and thigh size.  The Surgeon further noted that, while these problems were recognized, they were not medically disqualifying insofar as further military service was concerned and that further treatment was not indicated.  He also stated, however, that to preclude further aggravation of his leg condition, the Veteran's assignment was changed from that of a truck driver to a supply man where he performed more sedentary type duties.   

Given the foregoing, the Board finds there is competent lay evidence of an in-service left knee injury, as well as competent medical evidence showing occasional complaints of left knee pain during service.  Nevertheless, the Board must consider whether the in-service injury and complaints represented and/or resulted in a permanent increase in the severity of the Veteran's pre-existing left femur fracture with resultant leg length discrepancy, or resulted in another left knee disorder separate and distinct from such pre-existing disability.   

In this regard, the Veteran's lower extremities were normal at his January 1971 separation examination.  The Board notes that the Veteran sought service connection for a left leg problem in January 1971, after he was discharged from service; however, he did not report to a scheduled VA examination and thus, his claim was denied and there is no additional objective medical evidence documenting the severity of his left leg/knee problem at that time.  The Veteran did not subsequently seek VA benefits based upon a left knee disorder until December 2007, at which time treatment records reflected a diagnosis of medial joint space DJD, with a history of surgery for a left femur fracture and for removal of the medial meniscus.  See private medical records from Dr. BB dated April to June 2006; Amarillo Bone and Joint Clinic dated April 2004 to October 2007.  

In this regard, an April 2007 private treatment record indicates that the Veteran reported a left knee injury in 1984.  The April 2007 record also noted that he had a left knee meniscus removal and extraarticular reconstruction in 1988.  X-rays at the time indicated severe medial joint space degenerative joint disease.  In May 2007, the Veteran underwent a total knee arthroplasty for the left knee.  The May 2007 surgical record also indicated that the Veteran had previous anterior cruciate ligament (ACL) construction and a screw in his left femur which was backing out.

Therefore, the inquiry before the Board includes whether the Veteran's pre-existing left femur fracture and left leg shortening increased in severity during service and, if so, whether such was clearly and unmistakably due to the natural progression of the disorder; and whether he has a left knee disorder separate and distinct from such pre-existing disorder that is related to his military service.

In this regard, the Board finds that, while the Veteran reported occasional complaints referable to his left leg/knee during service, physical findings were noted to be consistent with his left femur fracture with resultant leg length discrepancy, and he was regularly medically qualified for duty.  Specifically, as noted previously, in January 1969, it was determined that, although there was still a slight amount of atrophy as one would expect following a femur fracture, the Veteran had full function of his left leg and did not need a profile at that time.  Additionally, in December 1969, the Veteran was treated for the discrepancy of his leg lengths; however, the physician noted that there should be no reason for significant difficulty with the degree of shortness and that the Veteran would still be medically qualified for movement to the Republic of Vietnam.  Moreover, in February 1970, the impression was old healed fracture left femur, and the recommendation was that the Veteran met the fitness standards under the relevant regulation and that he did not need a profile for his present military occupational specialty. 

Additionally, to the extent that the 1970 letter from the Acting Chief Surgeon to the Army indicated that, to preclude further aggravation of his leg condition, the Veteran's assignment was changed from that of a truck driver to a supply man where he performed more sedentary type duties, there is no specific finding of an increase in the underlying disability of the left femur fracture with resultant leg length discrepancy.  Rather, the Surgeon noted that the Veteran's left leg was evaluated on several occasions and such revealed an old, well-healed fracture with excellent position and alignment, although the left leg was shorter than the right, with slightly decreased motion and thigh size.  Furthermore, the Surgeon concluded that, while these problems were recognized, they were not medically disqualifying insofar as further military service was concerned and that further treatment was not indicated.

Therefore, the Board finds that the service treatment records fail to show an increase in the severity of the Veteran's left femur fracture with resultant leg length discrepancy beyond the natural progression.

Moreover, as noted previously, VA examinations and opinions obtained in December 2008 and March 2013 were determined be incomplete or inadequate and, thus, insufficient to decide the claim.  However, opinions obtained in July 2013, December 2013, and March 2014, as a whole, adequately address the inquiries before the Board and, thus, are sufficient to decide the claim. 

In July 2013, the physician who conducted the March 2013 VA examination, opined that the Veteran's left femur fracture with resultant leg length discrepancy (which clearly and unmistakably existed prior to service) was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  Instead, the VA physician stated that the progression to DJD and then a total knee arthrtoscopy was most likely a normal progression of the pre-existing disability, as such is expected with a significant fracture of a long bone resulting in leg length discrepancy.  

The December 2013 VHA opinion is consistent with the opinion provided in July 2013, as the VHA physician stated it is highly unlikely that the injury that occurred during service in 1970 had any relation to the Veteran's need for a total knee replacement many years later.  Instead, he noted that the total knee replacement stemmed from a number of causes, not the least his post-service employment as a welder, which required a lot of kneeling and crouching and was detrimental to his knee.  As for the remaining diagnosis of the left knee meniscectomy, the March 2014 VHA physician stated that the diagnosis of a torn medial meniscus (and thus presumably, the resultant meninscectomy) is related to the diagnosis of arthritis/DJD and does not represent a single specific injury.  

In sum, the Board finds the aforementioned medical opinions of record establish that the Veteran's pre-existing left femur disability with resultant leg length discrepancy did not increase in severity beyond the natural progression during service.  Moreover, his additional diagnoses, to include DJD and left meniscectomy, which resulted in his total left knee replacement, were a natural progression of his pre-existing left femur fracture disorder, and not related to any disease, injury, or incident during service.  See July 2013 VA opinion; VHA opinions dated December 2013 and March 2014.  

There is also no indication or allegation that the physicians who provided the opinions in this case were not fully aware of all relevant facts in this case or misstated any relevant fact.  In fact, the physicians who provided the July 2013 VA opinion and December 2013 VHA opinion provided detailed discussions of the Veteran's military and post-military history and provided complete rationales in support of their conclusions, which were based upon the evidence of record.  

In this regard, the Board notes that the July 2013 and December 2013 opinions are supported by the other evidence of record, inclusive of the STRs which do not show any increase in the severity of the left leg or knee during service.  In this regard, the Board notes that, while the Veteran complained of occasional pain in his left thigh and knee during service, medical professionals consistently noted that he had full function of the left leg and determined that he remained medically qualified for service.  Moreover, there is no evidence of additional left knee symptomatology or disability during service.  

In evaluating this claim, the Board also finds probative that there is no opposing evidence of record which purports to establish that the Veteran's pre-existing left knee disorder was aggravated during or by service.  Thus, the Board finds that the Veteran has failed to establish aggravation of his pre-existing left knee disorder, as the preponderance of the evidence weighs against any such finding.  

The Board has considered the Veteran's lay assertions that his left leg/knee was aggravated by the in-service left knee injury.  In this regard, the Veteran is competent to report the nature and severity of his symptoms during service, as such symptoms are capable of lay observation and report.  See Layno, supra.  However, the determination as to whether a disability underwent an increase in severity during service is a complex medical determination that requires medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not, however, argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion regarding aggravation of a pre-existing disorder.  

In addition, while the Veteran has only offered conclusory statements regarding aggravation of his pre-existing left knee disorder during service, the physicians who provided the July 2013, December 2013, and March 2014 medical opinions took into consideration all the relevant facts in providing their opinions, which were based upon review of relevant facts in this case and medical expertise.  As such, the Veteran's statements regarding aggravation of his pre-existing left knee disorder are not considered competent or probative evidence favorable to his claim and are outweighed by the medical opinions provided in July 2013, December 2013, and March 2014.

Therefore, the Board finds that the Veteran's pre-existing left femur fracture with resultant leg length discrepancy did not increase in severity beyond the natural progression during his military service.  Moreover, his additional left knee disorders of DJD and left meniscectomy, which resulted in his total left knee replacement, are a result of the natural progression of such disorder and not related to any disease, injury, or incident during service.  Consequently, service connection for a left knee disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder, to include total knee replacement.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra. 


ORDER

Service connection for a left knee disorder, to include total knee replacement, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


